Citation Nr: 1025053	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-37 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a temporary total disability rating for 
convalescence following service-connected left total knee 
replacement (TKR) on April 27, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing.  The hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran's exceptional circumstances during the one year 
period following the April 27, 2006 left TKR is sufficient to 
toll the application deadline for filing a claim of compensation 
under 38 C.F.R. § 4.30.

2.  From the time period from April 27, 2006 to December 11, 
2006, the lay and medical evidence establishes that the Veteran 
was temporarily totally disabled due to service-connected left 
TKR.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total disability 
rating for convalescence due to service-connected left TKR, for 
the time period from April 27, 2006 to December 11, 2006, have 
been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.30 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement a temporary total disability 
rating for convalescence from April 27, 2006 to December 11, 2006 
due to service-connected left TKR.  

In general, temporary total ratings will be assigned from the 
date of hospital admission and continue for 1, 2, or 3 months 
from the first day of the month following hospital discharge when 
treatment of a service-connected disability results in: (1) 
Surgery (including outpatient surgery after March 1, 1989) 
necessitating at least one month of convalescence; (2) Surgery 
with severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) Immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Total ratings for convalescence may be extended for one, two, or 
three months beyond the initial three months for any of the three 
reasons set forth above.  Extensions of one or more months up to 
six months beyond the initial six months period may be made for 
reasons (2) or (3) above.  38 C.F.R. § 4.30(b).

The facts of this case may be briefly summarized.  A July 1969 RO 
rating decision granted service connection for left knee 
disability, status post medial and lateral meniscectomies, and 
assigned an initial 20 percent disability rating.

In pertinent part, the Veteran underwent left TKR on April 27, 
2006.  A physician statement indicated that the Veteran was 
unable to work from "April 27, 2007" to "December 11, 2007" 
due to the left TKR.  Clearly, the physician statement contained 
a typographical error by inserting "2007" in place of "2006," 
which is confirmed by the Veteran's testimony in March 2010. 

Unfortunately, the Veteran did not file with VA a claim for 
disability compensation related to the left knee surgery until 
August 17, 2007.  The RO has denied the Veteran's claim of 
entitlement to benefits under 38 C.F.R. § 4.30 on a procedural 
rather than substantive basis.  In this respect, the RO 
determined that the Veteran is precluded from benefits under 
38 C.F.R. § 4.30 as a claim for this benefit was not received 
within the one year period following the left knee surgery.

Notably, the provisions of 38 C.F.R. § 4.30 do not contain any 
specific filing requirements.  However, VA's general effective 
date provisions do state that the effective date of an award 
based on a claim for increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor.  38 U.S.C.A. 
§ 5110(a).  

The implementing regulation specifies than an effective date of 
an award based upon a claim for increased disability rating 
"shall be the earliest date as of which it is ascertainable that 
an increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the increase in 
disability occurred prior to one year from the date of filing, an 
effective date of award cannot be awarded prior to the date of 
the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 
1998).

In this case, the Veteran concedes that his claim for benefits 
under 38 C.F.R. § 4.30 was not timely filed.  However, the 
Veteran notes that his claim was only filed several months late.  
In addition, the Veteran has testified that, in addition to 
complications relating to his left TKR, he was overwhelmed caring 
for his son with Hodgkin's lymphoma and secondary severe 
schizophrenia.  He argued that his "late" filing was due to 
circumstances beyond his control.

In essence, the Veteran has argued for equitable tolling of the 
one year filing period.  The law concerning equitable tolling of 
claims is not clear.  The Veteran seeks to toll the "filing 
deadline" contained in 38 U.S.C.A. § 5110(a).  However, the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has stated that the principles of equitable tolling are 
not applicable to 38 U.S.C.A. § 5110, as this provision does not 
contain a statute of limitations but merely indicates when 
benefits may begin.  Andrews v. Principi, 351 F.3d 1134 (Fed. 
Cir. 2003).

But, the Board observes that a concurring opinion in Butler v. 
Shinseki, 603 F.3d 922, 926-28 (2010), called into question the 
extent of the holding in Andrews.  It was argued that the 
provisions of 38 U.S.C.A. § 5110 were akin to a 
"nonjurisdictional claim-processing rule" which were 
susceptible to waiver and equitable treatment.  The concurring 
opinion specifically argued that "the Andrews court did not hold 
that equitable tolling is never available for the time period in 
38 U.S.C.A. § 5110(b)(1)."  Id. at 927.

In this background of unsettled law, the Board notes that the 
Federal Circuit has repeatedly emphasized the unique pro-claimant 
and non-adversarial nature of VA's adjudicative system that 
requires VA to fully and sympathetically develop a veteran's 
claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. 
Cir. 1998); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 
2001); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); 
Bailey v. West, 160 F.3d 1360, 1370 (Fed. Cir. 1998) (en banc).

The United States Supreme Court has also noted that, if a statute 
pertaining to veterans' benefits is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  Brown, 513 U.S. 
115, 118 (1994).

The Board, upon careful review of both Andrews and Butler, does 
not find that a blanket prohibition exists to applying the 
principles of equitable tolling to 38 U.S.C.A. § 5110, 
particularly in the context of benefits under 38 C.F.R. § 4.30.  
Any interpretive doubt is resolved in the veteran's favor.  
Brown, 513 U.S. at 118.  Accordingly, the Board finds that the 
principles of equitable tolling are potentially applicable to the 
facts of this case.

The caselaw regarding the definition and scope of equitable 
tolling is also unclear.  One the one hand, equitable tolling is 
not available for the "garden variety claim of excusable 
neglect."  Irwin v. Department of Veterans Affairs, 498 U.S. 89, 
111 S.Ct. 453 (1990).  On the other hand, equitable tolling is 
available due to mental illness which renders an individual 
incapable of rationale thought or deliberate decision making, an 
inability to handle own affairs, or inability to function in 
society.  Barrett v. West, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  
A physical disability resulting in similar limitations also 
qualifies for equitable tolling.  Arbas v. Nicholson, 403 F.3d. 
1379 (Fed. Cir. 2005).

There is no bright line rule for the circumstances which would 
qualify for equitable tolling, and the Federal Circuit has 
rejected a suggestion that "equitable tolling is limited to a 
small and closed set of factual patterns and that equitable 
tolling is precluded if a veteran's case does not fall within 
those patterns."  Mapu v. Nicholson, 397 F.3d 1375, 1380 (Fed. 
Cir. 2005).  

In Arbas, the Federal Circuit cited numerous appellate 
authorities which demonstrated a myriad of circumstances where 
equitable tolling was deemed as potentially appropriate.  See 
Brown v. Parkchester South Condominiums, 287 F.3d 58 (2d. Cir. 
2002) (equitable tolling may be appropriate with assertion that 
three strokes prevented ability to pursue legal rights); Zerilli-
Edelglass v. New York City Transit Auth., 333 F.3d 74, 80 (2d 
Cir.2003) (allowing equitable tolling "where a plaintiff's 
medical condition or mental impairment prevented her from 
proceeding in a timely fashion"); Clark v. Runyon, 116 F.3d 275, 
277 (7th Cir.1997) (consideration as to whether late filing due 
to problematic pregnancy that prevented the exercise of 
reasonable diligence warranted equitable tolling); Eber v. Harris 
County Hospital District, 130 F.Supp.2d 847, 867 (S.D.Tex.2001) 
(statute of limitations tolled while the plaintiff was in a 
coma); Smith v. Shared Medical System, No. Civ.A. 02-8372, 2004 
WL 1656635, 8 (E.D.Pa. July 23, 2004) (limitations period was 
tolled during the period of time that the plaintiff was 
incapacitated due to a stroke); Chaney v. City of Chicago, No. 95 
C 1979, 1996 WL 718519, at 4 (N.D.Ill.Dec.12, 1996) (assessing 
whether plaintiff's chronic fatigue syndrome merited equitable 
tolling); Montgomery v. Frank, 796 F.Supp. 1062, 1067 (E.D. Mich. 
1992) (assessing whether plaintiff's medical condition prevented 
her from contacting her Equal Employment Opportunity counselor).

Overall, the Veteran has provided credible testimony that 
exceptional circumstances, beyond his control, interfered with 
his ability to communicate with VA and exercise due diligence in 
initiating a claim for benefits to which he was clearly entitled 
to.  The Board finds that these exceptional circumstances go 
beyond the "garden variety" of neglect to pursue his legal 
rights, and extend to the time-consuming and emotionally 
traumatic efforts to care for a son with Hodgkin's lymphoma and 
secondary severe schizophrenia.  Additionally, a factor for 
consideration is the fact that the Veteran only missed the 
"filing deadline" by several months.  Overall, the Board finds 
that the Veteran's exceptional circumstances during the one year 
period following the April 27, 2006 left TKR is sufficient to 
toll the application deadline for filing a claim of compensation 
under 38 C.F.R. § 4.30.  To this extent, the claim is granted.

The Board further finds that the Veteran is entitled to a 
temporary total disability rating for convalescence due to 
service-connected left TKR for the time period from April 27, 
2006 to December 11, 2006.  The private physician statement and 
lay testimony establish that the Veteran was temporarily totally 
disabled for this time period, but that the Veteran returned to 
work at the expiration of this period.  This claim, therefore, is 
granted in full according to the benefits sought on appeal.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  Notably, 
at the March 2010 hearing, the Veteran testified that his appeal 
would be satisfied with the assignment of a temporary total 
disability rating from April 27, 2006 to December 11, 2006.  See 
Transcript of Veteran's March 2010 Personal Hearing, p. 5.  As 
the Veteran specifically limited the appeal to this particular 
rating, the Board has no jurisdiction to review any further 
matters.   Hamilton v. Brown, 4 Vet. App. 528 (1993).  Cf. AB. V. 
Brown, 6 Vet. App. 35 (1993).  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.




ORDER

The claim of entitlement to a temporary total disability rating 
for convalescence due to service-connected left TKR, for the time 
period from April 27, 2006 to December 11, 2006, is granted. 





____________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


